DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 09/22/2020, adding newly presented limitations, is acknowledged. 

The objections to the drawing and specification are withdrawn in view of Applicant’s amendments filed on 09/22/2020.

The rejections of record under 35 U.S.C.  §§ 101 and 112 are withdrawn in view of Applicant’s amendment to the claims in the Response filed on 09/22/2020. 

The nonstatutory double patenting rejection of record is withdrawn in view of Applicant’s terminal disclaimer filed on 09/22/2020.

The rejection of record under 35 U.S.C. § 103 is maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 09/22/2020, adding newly presented limitations, as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Instant claim 1, as amended, was interpreted herein to require washed, cleaned, micronized amnion, and optionally one or more of washed, cleaned, micronized: 1) chorion; 2) intermediate tissue layer; 3) additional amnion; and 4) and any combination thereof. As previously discussed, the recitation of “consisting essentially of” was construed as being equivalent to “comprising.”
Claims 1-4 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al (US 2013/0344162, IDS-US) in view of Masters (US 2002/0028243). 
Morse taches a molded dehydrated placental tissue composition having a defined size and shape. (Abstract; ¶¶ 0003, 0045-0048, and 0077-0078). Morse teaches the composition 
Morse further teaches a particle size of, e.g., less than 400 μm, less than 300 μm, etc. (¶ 0039). Morse teaches the composition can be molded and cross-linked, and used to form a three-dimensional construct. (¶¶ 0045-0048). As such, with regard to instant claim 1, the composition taught by Morse would have a sufficient density and cohesiveness to maintain its size and shape for a defined period of time ex vivo and in vivo. 
Morse teaches the placental tissue is dehydrated to completely remove or substantially remove (e.g., greater than 99%) residual water present in the tissue. (¶ 0034; FIG. 1). Morse also teaches the composition can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable excipient. (¶¶ 0014 and 0049). 
Morse does not explicitly teach a density from 1.2 g/cm3 to 10 g/cm3. However, Morse further teaches:
Not wishing to be bound by theory, the three-dimensional construct composed of smaller micronized particles will produce a denser product capable of bearing mechanical loads. Alternatively, larger micronized particles will produce constructs that are less dense and possess compressive properties. This feature can be useful in non-load void tilling, especially where it is desirable to have a product that will conform to irregular shapes. (¶ 0048).

In this regard, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal density for the composition taught by Morse for a given application with a reasonable expectation of success.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse and Masters as applied to claims 1-4 and 7-12 above, and further in view of Liu et al (US 2007/0021762, IDS-US). 
As discussed above, claims 1-4 and 7-12 were rendered obvious by the teachings of Morse and Masters. It is noted instant claim 13 recites the transitional phrase “consisting.” The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”). 
For purposes of this Action, instant claims 13-15 were narrowly interpreted herein to encompass a molded, compressed, dehydrated placental tissue composition having a defined size and shape containing only washed, cleaned, micronized amnion, wherein the amnion comprises a fibroblast cell layer, and wherein said composition has a sufficient density and cohesiveness to ex vivo and in vivo wherein the density is from 1.2 g/cm3 to 10 g/cm3. 
In this regard, the three-dimensional constructs of the placental tissue compositions taught by Morse are subject to chemical crosslinking that would add additional components into the composition beyond the micronized amnion. (See ¶¶ 0046-0048). For purposes of this Action, instant claims 13-15 were further interpreted herein to exclude chemical crosslinking agents.  
However, Liu teaches a similar molded, dehydrated, and micronized amniotic tissue in the form of an ocular plug for in vivo implantation. (¶ 0013). As such, the ocular plug would have a sufficient density and cohesiveness to maintain its size and shape for a defined period of time ex vivo and in vivo. Liu further teaches: 
The present invention further provides a method of making an ocular plug, comprising: (a) micronizing a dried amniotic membrane to produce micronized amniotic membrane; (b) forming said micronized amniotic membrane in a mold to produce an amniotic membrane plug; (c) freeze-dryings aid amniotic membrane plug to substantial dryness; and (d) crosslinking said amniotic membrane plug to form an ocular plug. (¶ 0013).

It is noted Liu teaches crosslinking can be accomplished by heat or radiation; i.e., without the additional of a chemical crosslinking agent (¶ 0013) As such, Liu encompasses embodiments consisting only of molded, dehydrated, and micronized amniotic tissue.  Liu teaches the tissue can be washed and cleaned. (¶¶ 0215-0216 and 0318-0323). 
One of ordinary skill in the art would have been motivated to modify Morse and Masters in view of Liu in order to advantageously produce a molded, dehydrated placental tissue composition having a defined size and shape for in vivo applications without the addition or expense of chemical cross-linking agents. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 09/22/2020 have been fully considered but they are moot in view of the current grounds of rejection set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651